Action brought to recover damages to plaintiff’s personal property alleged to have been caused by the negligence of the defendant village of Tarrytown in turning on the water from its main into the water pipe leading from its said main to the sprinkler system in plaintiff’s premises when said defendant knew or should have known that said pipe was so inadequately constructed as to be insufficient to withstand the pressure of such water, by reason whereof the plaintiff’s premises were flooded and plaintiff’s said personal property damaged. Judgment in favor of the plaintiff against the defendant village of Tarrytown, entered upon the verdict of a jury, and order denying appellant’s motions to dismiss the complaint, to set aside the verdict and to grant a new trial, unanimously affirmed, with costs. No opinion. Present — Young, Carswell, Davis, Adel and Taylor, JJ.